Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 1 of 9 PageID #: 434




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:18-cr-00011-JPH-DML
                                             )
 DEJUAN LOVE                                 )
    a/k/a DUJUAN LOVE,                       ) -01
                                             )
                          Defendant.         )

                   ORDER DENYING MOTION TO SUPPRESS

       Dejuan Love is charged with possession of methamphetamine with intent

 to distribute. Dkt. 60. He has filed a motion to suppress the evidence that was

 seized at the time of his arrest. He argues that the police did not have probable

 cause to conduct a traffic stop and, even if they did, the ensuing inventory

 search violated the Fourth Amendment. Dkt. [87]; dkt. 88. For the reasons

 below, the motion is DENIED.

                                          I.
                                Facts and Background

       As explained below, Mr. Love does not meaningfully challenge Officer

 Megara's police report. See United States v. Edgeworth, 889 F.3d 350, 353–54

 (7th Cir. 2018). The Court therefore recites the undisputed facts from that

 report. See United States v. McGaughy, 485 F.3d 965, 969 (7th Cir. 2007).

       On September 22, 2017, Indianapolis Metropolitan Police Department

 ("IMPD") Officer Kenneth Megara saw a vehicle driven by Dejuan Love swerve

 over the double-yellow line on Arlington Avenue in Indianapolis. Dkt. 91-1 at

                                         1
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 2 of 9 PageID #: 435




 3. Officer Megara ran the vehicle's license plate number and observed Mr. Love

 fail to stop at a stop sign. Id.

       Shortly afterwards, Mr. Love stopped in the driveway of a residence. Id.

 Officer Megara stopped and watched a person who was later identified as John

 Rose come out of the house, talk to Mr. Love, and then return to the house. Id.

 at 4. Once back in the house, Mr. Rose waved at Officer Megara from a window

 and pointed at Mr. Love's vehicle. Id.

       Officer Megara activated his lights and sirens and approached Mr. Love's

 vehicle. Id. While Officer Megara approached, Mr. Love—who has no use of his

 legs—got out of the car and sat down in a wheelchair by the car. Id.

       Officer Megara ran Mr. Love's Indiana identification card and learned

 that Mr. Love's driver's license was suspended. Id. at 4. Mr. Love was placed

 under arrest for driving with a suspended license. Id.

       As Officer Megara approached the vehicle to do an inventory search, he

 saw a black trash bag on the ground behind the driver's side front tire. Id.

 Officer Megara opened the trash bag and found a gray safe inside. Id. During

 an inventory search of the car, he found a key that looked like it could be used

 to open the safe. Id. Officer Megara used the key to unlock the safe and found

 a package of methamphetamine inside. Id.

       After being read the Miranda warnings, Mr. Love said that he received

 the trash bag earlier in the day from a friend and that he put it under the car

 before Officer Megara approached. Id.




                                          2
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 3 of 9 PageID #: 436




       Mr. Love is charged with possession of the methamphetamine that was

 found in the safe. Dkt. 60. He filed this motion to suppress, arguing that the

 search and seizure violated the Fourth Amendment. See dkt. 88.

                                       II.
                              The Exclusionary Rule

       The Fourth Amendment protects "[t]he right of the people to be secure in

 their persons, houses, papers, and effects, against unreasonable searches and

 seizures." U.S. Const. Amend. IV. To "compel respect" for this constitutional

 guarantee, the Supreme Court fashioned the exclusionary rule. United States

 v. Martin, 807 F.3d 842, 846 (7th Cir. 2015) (citing Davis v. United States, 564

 U.S. 229 (2011)). The exclusionary rule "often requires trial courts to exclude

 unlawfully seized evidence in a criminal trial" and is "the principal judicial

 remedy to deter Fourth Amendment violations." Utah v. Strieff, 136 S. Ct.

 2056, 2061 (2016).

       However, the rule "exacts a heavy toll on both the judicial system and

 society at large" because its effect "is to suppress the truth and set the criminal

 loose in the community without punishment." Martin, 807 F.3d at 846

 (quoting Davis, 564 U.S. at 237). So the rule applies only when "its deterrence

 benefits outweigh its substantial social costs." Strieff, 136 S. Ct. at 2061.

 Suppression is the "last resort" rather than the "first impulse." Id.

                                        III.
                                    Discussion

       Mr. Love argues that there's an issue of fact as to whether Officer Megara

 had probable cause for the traffic stop, and that the search of his vehicle

                                          3
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 4 of 9 PageID #: 437




 violated the Fourth Amendment. 1 Dkt. 88 at 4–6. The government responds

 that under the undisputed facts, the vehicle search was reasonable. Dkt. 91 at

 7–8.

        A. Mr. Love has not shown any disputed issues of material fact.

        Mr. Love argues that there is a factual dispute as to whether Officer

 Megara witnessed the traffic violations:

              A fact issue exists as to whether Officer M[e]gara
              witnessed the traffic infractions claimed, justifying the
              ensuing events as a routine traffic stop. After all, the
              claimed traffic violations did not result in a traffic stop.
              Officer M[e]gara allowed some period of time to elapse
              after Love parked the automobile in a private drive while
              he observed subsequent events.

 Dkt. 88 at 5. The government responds that Mr. Love's argument lacks

 evidence. Dkt. 91 at 4.

        To show a fact dispute, Mr. Love must provide "definite, specific, detailed,

 and nonconjectural" allegations. United States v. Edgeworth, 889 F.3d 350,

 354 (7th Cir. 2018). But he has identified no "specific" disputed facts. See id.

 And he does not explain how the question of whether Officer Megara saw the

 traffic violations affects the reasonableness of the vehicle search. See United

 States v. McGaughty, 485 F.3d 965, 969 (7th Cir. 2007) (emphasizing "the

 necessity of materiality in any factual disputes").



 1Mr. Love says in passing that the search of the locked box was unreasonable, but
 provides no supporting analysis. Dkt. 88 at 5. In context, he argues only that the
 evidence found in the locked box must be suppressed as fruit of an unlawful vehicle
 search. Id. at 10. The Court therefore does not address the constitutionality of Officer
 Megara opening the locked box, or whether Mr. Love has standing to challenge that
 opening. See United States v. Kelly, 772 F.3d 1072, 1078–79 (7th Cir. 2014).
                                            4
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 5 of 9 PageID #: 438




       In short, Mr. Love has made only conclusory statements, which are not

 able to show a disputed issue of material fact. See Edgeworth, 889 F.3d at 354

 ("Reliance on vague, conclusory allegations is insufficient."). The Court

 therefore considers the undisputed facts from Officer Megara's report in

 evaluating the reasonableness of the vehicle search. 2

       B. The vehicle search was a reasonable inventory search.

       Mr. Love next argues that even if the traffic stop were justified, the

 search of his vehicle was not. Dkt. 88 at 5. He contends that the government's

 argument is an "after-the-fact justification" for an unlawful search. Dkt. 88 at

 5–6. The government argues that its search of Mr. Love's vehicle was a proper

 inventory search. Dkt. 91 at 7.

       Proper inventory searches "are reasonable under the Fourth

 Amendment." United States v. Cartwright, 630 F.3d 610, 613 (7th Cir. 2010)

 (citing South Dakota v. Opperman, 428 U.S. 364, 376 (1976)). "An inventory

 search is lawful if (1) the individual whose possession is to be searched has

 been lawfully arrested, and (2) the search is conducted as part of the routine

 procedure incident to incarcerating an arrested person and in accordance with

 established inventory procedures." Id. at 614. "Both the decision to take the

 car into custody and the concomitant inventory search must meet the

 strictures of the Fourth Amendment." Id.



 2 For the same reasons, no evidentiary hearing is required. See Edgeworth, 889 F.3d

 at 353 ("District courts are required to conduct evidentiary hearings only when a
 substantial claim is presented and there are disputed issues of material fact that will
 affect the outcome of the motion.").
                                            5
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 6 of 9 PageID #: 439




       Mr. Love's only challenge to the vehicle search is that IMPD did not follow

 its established inventory-search procedures. Dkt. 88 at 7–10. The government

 responds that Mr. Love has not presented any evidence to support that

 argument. Dkt. 91 at 7.

       IMPD general order 7.3 allows officers to tow a vehicle "when authorized

 by city ordinance or state statute, or as part of the officers' community

 caretaking function." IMPD General Order 7.3, City of Indianapolis,

 https://citybase-cms-prod.s3.amazonaws.com/f39f547560cc4bf39df4d

 527495c9231.pdf at 424 (June 29, 2016). Indianapolis City Ordinance 611-

 204 allows an officer to impound "a vehicle constituting a public nuisance,"

 and Ordinance 611-203 defines a public nuisance as including "any vehicle the

 operator of which is unable to move such vehicle by reason of his or her

 incapacity from injury or arrest."

       Here, it's uncontested that Mr. Love was the operator of the vehicle and

 had been arrested. See dkt. 88 at 1–3. General Order 7.3 therefore authorized

 the towing of his vehicle as well as the accompanying inventory search. See

 Cartwright, 630 F.3d at 614–15. And indeed, this was one of the two reasons

 Officer Megara gave for towing Mr. Love's vehicle. Dkt. 91-1 at 5 ("The vehicle

 was towed due to Dujuan Love being arrested and the vehicle was blocking [the

 resident's] driveway.").

       Mr. Love also cites General Order 7.3's bar on inventory searches

 motivated by an officer's desire to uncover evidence. Dkt. 88 at 9. He alleges

 that finding evidence "appears to be the driving force" behind this inventory

                                         6
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 7 of 9 PageID #: 440




 search because Officer Megara did not stop Mr. Love as soon as he could have.

 Id. But Mr. Love cites no evidence that Officer Megara delayed in order to

 increase the odds of finding evidence. And the inventory search was conducted

 after Mr. Love was arrested for driving with a suspended license, which, as

 explained above, allowed the officers to tow the vehicle under IMPD policy.

 Once the officers decided to tow the vehicle, an inventory search was required.

 General Order 7.3 ("Whenever an officer takes a vehicle into custody, an

 inventory search will be conducted prior to impoundment . . . ."). The

 inventory search here therefore followed "routine . . . established inventory

 procedures" as required for a lawful search. Cartwright, 630 F.3d at 614.

       Mr. Love raises two final arguments in response. First, that allowing an

 inventory search here would undermine Arizona v. Gant, 556 U.S. 332 (2009),

 which limits vehicle searches conducted incident to arrest. Dkt. 88 at 5–6.

 This argument falters because the search incident to arrest in Gant was

 conducted "solely for the purpose of gathering evidence," Riley v. California,

 573 U.S. 373, 398 (2014), while inventory searches are "aimed at protecting the

 owner's property—and protecting the police from the owner's charging them

 with having stolen, lost, or damaged his property," United States v. Cherry, 436

 F.3d 769, 772 (7th Cir. 2006). Mr. Love cites no authority for extending Gant

 into inventory searches, and doing so would be incompatible with the

 justifications underlying the different types of searches. See United States v.

 Paige, 870 F.3d 693, 702 n.23 (7th Cir. 2017).




                                         7
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 8 of 9 PageID #: 441




       Second, Mr. Love argues that police should not have towed the vehicle

 because Nicole Clanton, whom Mr. Love called and asked to come to where he

 was, was there and available to take the car. Id. at 3–4, 10. But even if the

 Court accepted Mr. Love's proffer that Ms. Clanton was available and licensed

 to drive the car, Mr. Love cites no policy requiring officers to let her do so. Nor

 does Mr. Love cite any legal authority showing that an inventory search is

 unreasonable under such circumstances. See Cartwright, 630 F.3d at 615

 ("The Fourth Amendment does not require that the police offer these sorts of

 alternatives to impoundment."). The search was therefore a reasonable

 inventory search conducted under IMPD policy. 3

                                        IV.
                                     Conclusion

       Mr. Love's motion to suppress is DENIED. Dkt. [87].

 SO ORDERED.

 Date: 8/4/2020




 Distribution:

 Bradley A. Blackington
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 bradley.blackington@usdoj.gov


 3Because the vehicle search was reasonable, the Court does not address the
 government's argument that Mr. Love lacks standing to raise this claim. See United
 States v. Funches, 327 F.3d 582, 586 n.3 (7th Cir. 2003).
                                          8
Case 1:18-cr-00011-JPH-DML Document 101 Filed 08/04/20 Page 9 of 9 PageID #: 442




 William H. Dazey, Jr.
 INDIANA FEDERAL COMMUNITY DEFENDERS
 bill.dazey@fd.org




                                       9
